Case 1:19-cv-02818-DDD-KLM Document 162 Filed 01/06/21 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-02818-DDD-KLM

   CAROL NICHOLS, on behalf of herself and other similarly situated employees,

         Plaintiff

   v.


   DENVER HEALTH AND HOSPITAL AUTHORITY,

         Defendant.


 PLAINTIFF’S FRCP 72(a) OBJECTIONS TO MAGISTRATE JUDGE MIX’S DECEMBER 23, 2020
 REPORT AND RECOMMENDATION [ECF 153] DENYING HER APPLICATION TO PROCEED
                                     IN FORMA PAUPERIS
Case 1:19-cv-02818-DDD-KLM Document 162 Filed 01/06/21 USDC Colorado Page 2 of 7




          1.      Plaintiff and Her Grandchildren Are Dependent on Public Benefits
          Carol Nichols, all agree, is indigent. See ECF 107, p5 ⁋ 2 (describing Plaintiff as indigent).

   In the parties’ D.C. COLO.L.CivR. 7.1(a) conference, DHHA acknowledged that Plaintiff is

   indigent but insists that her indigency should not impact the allocation and payment of Special

   Master fees. Compare FRCP 53(g) (a court must consider the parties’ means when allocating

   Special Master fees). Since her unlawful termination in June 2019, Plaintiff and her grandchildren

   have depended on public assistance apart from irregular income received from conducting Equal

   Employment Opportunity (EEO) investigations for the Department of Interior. Her Corrected

   Form AO 239, Paragraph 1, lists income over the past 12 months that rendered Plaintiff eligible

   for most federal and Colorado public assistance programs for health care, food, housing and energy

   assistance. In November 2020, however, Plaintiff finally received approval for Social Security

   Disability Insurance (SSDI) income because she suffered a setback in September 2020 in her 11-

   year battle with leukemia/lymphoma. Indeed, the Magistrate Judge expedited these proceedings

   on June 15, 2020 based upon medical certification from her oncologist, Michael Maris, M.D. that

   COVID-19 could kill Plaintiff at any time, given her compromised immune system. ECF 50. The

   parties conducted a trial preservation deposition on November 10, 2020: Plaintiff clear-headedly

   recognizes her tenuous health but resolves to keep fighting her case and to keep her grandchildren

   out of foster care as long as physically possible.

          Plaintiff’s health, fortunately, is improving, and she hopes to lift her family out of poverty

   by returning to paid work, at least part-time. ECF 146-2, Pltf’s Dep. 140:9-13; 141:1-8.

   Meanwhile, Plaintiff and her grandchildren receive just enough SSDI income to still qualify for

   most public assistance. Plaintiff is indigent, if not “absolutely destitute.” Adkins v. E.I. DuPont de

   Nemours & Co., 335 U.S. 331, 339-40 (1948) (“a person should not be denied the opportunity to

   proceed under 28 U.S.C. § 1915(a) simply because he or she is not ‘absolutely destitute”).

                                                        1
Case 1:19-cv-02818-DDD-KLM Document 162 Filed 01/06/21 USDC Colorado Page 3 of 7




   2.     Plaintiff’s Personal Circumstances Differ Markedly from Matters the Magistrate
          Judge Cited
          The Magistrate Judge cited three cases in which the tribunal denied In Forma Pauperis

   (IFP) status. Bateman v. Nexstar Media Group, Inc., No. 2:18-cv-00815-DBB, 2020 WL 6927287,

   at *1 (D. Utah Nov. 5, 2020); Brewer v. City of Overland Park Police Department, 24 F. App’x at

   979; Westgate v. Astrue, No. 08-4136-JAR, 2008 WL 5110906 at *1 (D. Kan. Dec. 2, 2008). These

   cases, however, bear no resemblance to Plaintiff’s dire circumstances. First, in all cases, the

   plaintiffs sought IFP status to avoid the federal filing ($350) and docket ($52) fees, $402. Notably,

   28 U.S.C. §1915 does not apply exclusively to prisoners, nor does it only cover filing fees; rather,

   the IFP statute also applies to all ordinary adjudicative costs associated with litigation and appeal.

   See 28 U.S.C. §1915(a) and (c) (preparing the transcript, printing Record). The comparatively

   small filing fee amounts in Bateman, Brewer, and Westgate stand in sharp contrast to the $5,505.49

   billed to Plaintiff thus far in Special Master adjudicative fees here. Logically, if 28 U.S.C. §1915

   was designed to ensure court access to indigent litigants by relieving them of a $400 fixed filing

   fee, then a fortiori the imposition of $5,505.49 (and counting) in private Special Master fees should

   raise even graver access to justice concerns. Further, unlike the fixed $400 filing fee, the Special

   Master has accrued charges in six-minute increments at $385 per hour, still accruing thousands in

   fees that Plaintiff can neither foresee nor afford. See ECF, 74 p5; compare Westgate, 2008 WL

   5110906 at *1 (plaintiff could pay $364 filing fee with one month’s discretionary income); Brewer,

   24 F. App’x at 979 (plaintiff can pay filing fee when monthly income exceeded expenses by a few

   hundred dollars); Bateman, 2020 WL 6927287 at *1 (D. Utah Nov. 5, 2020) (plaintiff can pay

   appeal filing fee with $499.99 in discretionary monthly income).

          Second, in none of the cases cited by the Magistrate Judge were the plaintiffs dependent

   on public benefits and dying of cancer like Plaintiff. By making an indigent plaintiff pay Special


                                                     2
Case 1:19-cv-02818-DDD-KLM Document 162 Filed 01/06/21 USDC Colorado Page 4 of 7




   Master fees for seeking basic civil discovery, the tribunal is effectively redistributing Plaintiff’s

   public disability benefits into private pockets (i.e., Special Master Jane Ebisch, Esq.). And finally,

   in none of cited cases was the indigent plaintiff prosecuting a public interest matter, ostensibly

   afforded “special protection” under FRCP 53, see Subdivision (h), 2003 Committee Comment.

          Indeed, in allocating Special Master fees, the court must consider the “nature and amount

   in controversy, the parties’ means 1, and the extent to which any party is more responsible than

   other parties for the reference to a master.” FRCP 53(g). Instead of contemplating Plaintiff’s

   circumstances and the public interest nature of this litigation, the Magistrate Judge faulted her for

   inadvertently exceeding page limitations when seeking critical decision-maker and pretext

   evidence in discovery—i.e., evidence exclusively within DHHA’s possession that DHHA

   deliberately withheld. See ECF 74. This punishment (i.e., prohibitive adjudication fees) hardly

   seems commensurate with the “crime”—i.e., an easily correctible filing gaffe by her counsel.

          Plaintiff knew when she filed this systemic Title VII and ADA lawsuit that she may die

   before getting her day in court. As a 30-year federal EEO professional, however, Plaintiff also

   knew that the employment practices she observed and experienced as DHHA’s Employee

   Relations Investigator violated Title VII and ADA protections guaranteed to herself and every

   other DHHA employee. She initiated this systemic Title VII and ADA matter because private

   prosecution has become the primary vehicle for Title VII and ADA enforcement. See e.g., Williams




   1
    Information provided by DHHA under the Colorado Open Records Act (CORA), §24-72-202 et
   seq., C.R.S. (2020), shows that in 2019 alone, DHHA paid $495,437.22 in non-recoverable defense
   fees in employment discrimination matters, demonstrating that DHHA has the means and will to
   pay Special Master fees. By contrast, Plaintiff and her grandchildren subsist on SSDI benefits
   without disposable income.


                                                     3
Case 1:19-cv-02818-DDD-KLM Document 162 Filed 01/06/21 USDC Colorado Page 5 of 7




   v. Elder, 2020 CO 88 (Colo. 12/21/2020, ⁋26) 2 (citing Gudenkauf v. Stauffer Commc’ns, Inc.,

   158F.3d 1074, 1081(10th Cir. 1998).

   3.     Forcing Indigent Title VII and ADA Plaintiffs to Pay for Private Adjudication
          Frustrates Enforcement
          This matter demonstrates the strong headwinds that plaintiffs face when prosecuting

   systemic Title VII and ADA matters. Discrimination victims who lose their livelihoods and health

   insurance cannot afford to seek redress in federal court, if as here, they must pay $5,505 (and

   counting) private discovery adjudication. Shankle v. B-G Maint. Mgmt. of Colo., Inc., 163 F.3d

   1230, 1233-35 (10th Cir. 1999) (“a litigant is not required to pay for a judge's services, and the

   prohibitive cost substantially limited use of the [adjudicative] forum.”); Morrison v. Circuit City

   Stores, Inc., 317 F.3d 646, 665 (6th Cir. 2003) (imposition of private adjudicative costs deters

   effective vindication of Title VII rights). The IFP provision 28 U.S.C. § 1915(a) ensures equal

   access to justice by removing the financial barriers to court access—e.g., filing fees, appellate

   costs. While Plaintiff’s recent receipt of SSDI in November 2020 does improve her plight, the

   Magistrate Judge’s insistence that she use public disability benefits to pay $5,505 (and counting)

   in private Special Master fees drives Plaintiff further into poverty and raises conspicuous access

   to justice issues for indigent and disabled plaintiffs with meritorious Title VII and ADA claims.

   Am. Express Co. v. Italian Colors Rest., 133 S. Ct. 2304, 2310 (2013) (effective vindication clause

   “would perhaps cover filing and administrative fees attached to arbitration that are so high as to

   make access to the forum impracticable.”); Nesbitt v. FCNH, Inc., 811 F.3d 371, 379 (10th Cir.

   2018). Even where the parties have agreed to private adjudication (i.e., arbitration) and agreed




   2
     Notably, Williams v. Elder, 2020 CO 88, is the companion case to Houchin v. Denver Health,
   2020 CO 89, handed down on December 21, 2020, and expressly rejecting DHHA’s claim of
   immunity from EEO claims.
                                                   4
Case 1:19-cv-02818-DDD-KLM Document 162 Filed 01/06/21 USDC Colorado Page 6 of 7




   upon a factfinder they deem knowledgeable, exorbitant adjudicative fees like the Special Master’s

   here make access to this forum impracticable.

          These access to justice concerns merit serious evaluation, not personal offense. Logically,

   the consequences of outsourcing discovery disputes to private Special Masters falls far more

   heavily on indigent employees like Carol Nichols than on employers like DHHA. Thus, the

   Magistrate Judge’s threat to assign a Special Master at the Scheduling Conference, later verified

   with PACER data, created a cruel Hobson’s Choice: (1) fight to compel this critical evidence (e.g.,

   about a decision-maker and pretext) and risk referral to a Special Master and unaffordable

   adjudicative fees, versus, (2) foregoing this deliberately withheld evidence and facing nearly

   certain dismissal on summary judgment. Bernal v. Denver Health, Case No. 1:18-cv-02697-DDD-

   KLM, 2020 U.S. Dist. LEXIS 20075 (dismissing action on summary judgment for lack of pretext

   evidence); Summers v. Green River Corp., Case No. 1:17-cv-02132-DDD-MEH, 2019 U.S. Dist.

   LEXIS 110897 (same). Indigent Title VII and ADA litigants should not have to face this choice,

   nor the choice of using their SSDI benefits to pay for private adjudication of statutory rights.

   Plaintiff requests, therefore, that the District Court reverse the Magistrate Judge’s December 23,

   2020 Report and Recommendation denying her Motion to Proceed In Forma Pauperis.

          Respectfully submitted this 6th day of January 2021.

                                                     s/ Merrily S. Archer
                                                     Merrily S. Archer, Esq., M.S.W.
                                                     EEO Legal Solutions LLC
                                                     Counsel for Nichols et al
                                                     600 17th Street, Suite 2800-South
                                                     Denver, Colorado 80202
                                                     (303) 248-3769 (direct)
                                                     (303) 915-5486 (text/cell)
                                                     archerm@eeolegalsolutions.com
                                                     www.eeolegalsolutions.com




                                                   5
Case 1:19-cv-02818-DDD-KLM Document 162 Filed 01/06/21 USDC Colorado Page 7 of 7




                                  CERTIFICATE OF COMPLIANCE
           I hereby certify that the foregoing pleading complies with the type-volume limitation set
    forth in Judge Domenico’s Practice Standard III(A)(1) permitting opening motions/briefs up to
     4,000 words and his November 20, 2020 Order [EFC 127] delimiting objections under FRCP
        72(a) to five pages: this Motion contains 1,531 words and does not exceed five pages of
                                                argument.

                                   CERTIFICATE OF SERVICE

   The undersigned certifies that she has served a copy of the foregoing Objection to Special Master
   Order this 6th day of January 2021 through the Court’s electronic filing system as follows:


                       Alice Conway Powers, Esq.
                                 Jon Olafson, Esq.
                          Benjamin Hudgens. Esq.
                                Lewis Brisbois PC
               1700 Seventeenth Street, Suite 4000
                          Denver, Colorado 80203
                           (720) 292-2028 (direct)
                              (303) 861-7767 (fax)
                 Alice.powers@lewisbrisbois.com
                           www.lewisbrisbois.com




                                                   6
